In saying that I dissent, I do not mean that the writ of mandate directing the recorder of Lehi City in his official capacity to cause the ordinance in question to be certified and transmitted to the chief executive officers of each of the cities named therein should be denied. Such a duty is merely a ministerial act, and in itself cannot affect any one's rights. Properly speaking, such is the only issue before this court. It is therein that the mischief of the procedure and the troublesome predicament this court is thrown into arises. The mere asking of a writ of mandate requiring a ministerial officer to perform an ordinary duty incident to his office pursuant to the action of the governing board of a city is one thing. The dropping into the lap of the court a complex and complicated statute of over a half *Page 287 
hundred sections and without definite issues or expressed or intended applications of the principles of law involved or any stated facts, circumstances, or conditions to which the law is proposed to be applied, and ask the court to pass upon the validity of the whole legal, and anticipated factual and contractual possible set-ups that may grow out of the situation, is quite another, and is not quite fair to the court and may result in embarrassment either to the water district, if and when organized, or to the court, when a crucial situation arises out of the complications which are sure to arise and later present themselves. No attempt is made to present or limit issues. The declaratory judgments act is not invoked.
Speaking in terms of economics or constructive development, if such were the character of the question before us, I should readily concur with the result the prevailing opinion reaches in this case. Such is not the matter to which I am called upon to give or withhold my assent. Important and fundamental constitutional limitations are drawn in question, by asking the court to declare upon constitutionality generally.
It is not my purpose to discuss all of the provisions of the Metropolitan Water District Law nor to attempt to indicate all of the provisions of the Constitution of Utah that I think may, or reasonably could, be drawn into consideration or affected by the possible applications of the law. I shall content myself with indicating some of the constitutional provisions and some of the statutory provisions that, in my opinion, seem to come into conflict.
Preliminary thereto I am of the opinion that the corporation authorized to be organized under the Metropolitan Water District Law is a "municipal corporation," not as defined, but as indicated by the powers granted and limitations imposed upon corporations so denominated by the Constitution of Utah.
"Corporations for municipal purposes shall not be created by special laws," Const. Utah, art. 11, § 5. *Page 288 
"The Legislature shall have no power to release or extinguish, in whole or in part, the indebtedness, liability or obligation of any corporation or person to the State, or to any municipal corporation therein," Id., art. 6, § 27.
"The Legislature shall not delegate to any special commission, private corporation or association, any power to make, supervise or interfere with any municipal improvement, money, property or effects * * * or to perform any municipal functions," Id., art. 6, § 29.
"The Legislature shall have no power to grant, or authorize any county or municipal authority to grant, any extra compensation, fee or allowance to any public officer, agent, servant or contractor, after service has been rendered or a contract has been entered into and performed in whole or in part, nor pay or authorize the payment of any claim hereafter created against the State, or any county or municipality of the State, under any agreement made without authority of law: Provided, That this section shall not apply to claims incurred by public officers in the execution of the laws of the State," Id., art. 6, § 30.
"No municipal corporation shall, directly or indirectly, lease, sell, alien or dispose of any water works, water rights, or sources of water supply now, or hereafter to be owned or controlled by it; but all such water-works, water rights and sources of water supply now owned or hereafter to be acquired by any municipal corporation, shall be preserved, maintained and operated by it for supplying its inhabitants with water at reasonable charges: Provided, That nothing herein contained shall be construed to prevent any such municipal corporation from exchanging water-rights, or sources of water supply, for other water-rights or sources of water supply of equal value, and to be devoted in like manner to the public supply of its inhabitants."Id., art. 11, § 6.
"The Legislature shall not impose taxes for the purpose of any county, city, town or other municipal corporation, but may, by law, vest in the corporate authorities thereof, respectively, the power to assess and collect taxes for all purposes of such corporation." Id., art. 13, § 5.
"All corporations or persons in this State, or doing business herein, shall be subject to taxation for State, County, School, Municipal or other purposes, on the real and personal property owned or used by them within the Territorial limits of the authority levying the tax." Id., art. 13, § 10.
The Constitution of Utah provides for the organization, management, and operation of two classes of corporations, *Page 289 
viz., municipal corporations, and private corporations. For the Legislature or the courts by supplying a different adjective modifier to the word "corporation," and thereby bringing about a new hybrid entity that is neither municipal nor private within the purview of the terms of the Utah Constitution, appeals as a refinement. It is an easy method to avoid the plain terms of the State Constitution. If constitutional limitations may thus by a process of definition be eliminated, evaded, or evaporated out of the Constitution, the stabilizing purposes and restraints of Constitutions intended to tide the people over periods of emergency, excitement, or trouble until calm reflection may analyze and measure the needs, will cease to accomplish the purposes for which they are intended. Constitutions are drawn during sober hours, upon careful and painstaking consideration. It is beside the question to say the framers of the Constitution did not anticipate an offer of large governmental allowances or bounties for such beneficial purposes. It is certain, however, that the framers of the Constitution and the people who adopted it intended that certain fixed debt policies and limitations should be maintained.
Section 2 of chapter 110, Laws of Utah 1935, seems to lay a foundation for just such a process. It provides:
"As used herein the term `municipality' or `city' shall be deemed to mean and include any incorporated city or town of the state of Utah.
"The terms `board' and `board of directors' shall be deemed to refer to the directors created under section 6 hereof.
"The term `public corporation' as used herein shall be deemed to mean and include the United States or any public agency thereof, this or any other state or any political district or subdivision thereof."
The more important question is the avoidance of the debt limitation provided by the Utah Constitution. Cases from other jurisdictions are of little help for the reason of difference in constitutional provisions. The prevailing opinion has made reference to some of such cases and provisions.
The Constitution of Utah is plain and the limitation certain. A comparison of the constitutional provisions with *Page 290 
the provisions of the Metropolitan Water District Law, chapter 110, Laws Utah 1935, convinces me that the law violates the constitutional provisions as to debt limitations and as to other provisions which need not here be discussed.
Except as to limitations as to sale of water and water rights, cities or municipalities have all the powers as to acquiring and supplying water to the inhabitants that Metropolitan Water Districts have. The law held to be valid by the prevailing opinion does violence to the debt limitation and taxing powers as limited and defined by the Constitution.
It is provided:
"No debt in excess of the taxes for the current year shall be created by any county or subdivision thereof, or by any school district therein, or by any city, town or village, or any subdivision thereof in this State; unless the proposition to create such debt, shall have been submitted to a vote of such qualified electors as shall have paid a property tax therein, in the year preceding such election, and a majority of those voting thereon shall have voted in favor of incurring such debt." Id., § 3, art. 14.
Section 4 of the same article, among other things, provides:
"When authorized to create indebtedness as provided in section 3 of this Article, no county shall become indebted to an amount, including existing indebtedness exceeding two per centum. No city, town, school district or other municipal corporation, [Italics added] shall become indebted to an amount, including existing indebtedness, exceeding four per centum of the value of the taxable property therein; provided further, that any city of the first and second class when authorized as provided in Section three of the article, may be allowed to incur a larger indebtedness, not to exceed four per centum and any city of the third class, or town, not to exceed eight per centum additional, for supplying such city or town with water, artificial lights or sewers, when the works for supplying such water, light and sewers, shall be owned and controlled by the municipality."
Compare the following provisions of the Metropolitan Water District Law, chapter 110, Laws Utah 1935, with the foregoing: *Page 291 
"Such district may be formed of the territory included within the corporate boundaries of any one or more municipalities. * * *"
"Each such district when so incorporated shall be a separate and independent political corporate entity." Section 3.
"Any district incorporated as herein provided shall have power:
"(a) To have perpetual succession. * * *
"(d) To take by grant, purchase, bequest, devise or lease, and to hold, enjoy, lease, sell, encumber, alien, or otherwise
dispose of, water, water works, water rights and sources ofwater supply. [Italics added.] * * *
"(g) To borrow money and incur indebtedness and to issue bonds or other evidence of such indebtedness; Provided, however, that no district incorporated hereunder shall incur indebtedness which, in the aggregate, shall exceed 10 per cent of the value of the taxable property therein. * * *
"(i) To levy and collect taxes for the purposes of carrying on the operations and paying the obligations of the district. * * *
"(k) To * * * secure, guarantee or become surety for the payment of any indebtedness, or the performance of any contract or other obligation that may be, or shall have been, incurred or entered into by any corporation in which the district shall have acquired shares of stock by subscription or otherwise. * * *" Section 18.
"All executive, administrative and ministerial powers may be by said board of directors delegated and redelegated. * * *
"If any district shall include the area of only one municipality then the board of directors shall consist of such number as the governing body of that municipality shall determine. * * *" Section 19.
"The board of directors of the district shall by resolution determine the amount of money necessary to be raised by taxation * * * and shall fix the rate of taxation. * * *" Section 35.
The foregoing is merely a brief outline of some provisions, a comparison of which forms part of the basis and reasons why I cannot concur with the views expressed in the prevailing opinion.